y 3/4
IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI /;

i Tek 12)?
Judge or Division: Case Number: 1916-CV04435 Lo wa) / 4 /3 4

JOEL P FAHNESTOCK
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address

MAGGIE MUJAHID GERALD GRAY Ii To i pessey? Ly) 4

104 WEST 9TH STREET

 

 

 

 

SUITE 401
vs. | KANSAS CITY, MO 64105
Defendant/Respondent: Court Address:
CITY OF KANSAS CITY MISSOURI 415 E 12th

 

Nature of Suit: KANSAS CITY, MO 64106
CC Employmnt Disermntn 213.111 (Date File Stamp)

Summons in Civil Case

The State of Missouri to: CITY OF KANSAS CITY MISSOURI
Alias:

 

 

 

 

414 E. 2TH ST
KANSAS CITY, MO 64106

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains for the rgtief demanded in the petition.

    

27-MAR-2019
Date

JACKSON COUNTY Further Information:

 

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
ri delivering a copy of the summons and a copy of the petition io ihe Defendani/Respondent.

T] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age of 15 years who

 

permanently resides with the Defendant/Respondent.
(for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
| other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-3233 1 of }Civil Procedure Form No. 1, Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 ~ 506.140, and 506.150 RSMo

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 1 of 14
1916-CV04435

IN THE CIRCUIT COURT OF JACKSON COUNTY,

MISSOURI AT KANSAS CITY
MAGGIE J. MUJAHID ) ;
8709 E. Bannister Terr. )
Kansas City, Missouri 64134 ) Case No.
)
Plaintiff, )
) Division No.
v. )
)
CITY OF KANSAS CITY, MISSOURI) JURY TRIAL DEMANDED
414 E. 12" Street )
Kansas City, Missouri 64106 )
)
Defendant. )
PETITION FOR DAMAGES

COMES NOW, Plaintiff, MAGGIE J. MUJAHID (“Plaintiff or Ms. Mujahid”) by and
through counsel, and for her complaint for Damages against Defendant, CITY OF KANSAS
CITY, MISSOURI (“Defendant or City”). Plaintiff states and alleges as follows:

1. Plaintifr brings this action against Defendant for discriminatory, retaliatory, and other
unlawful conduct in employment pursuant to Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. 2000¢ et seq., 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended ("$1981") 42
U.S.C. 20006¢ et seq.; the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§§ 621 et seq. ("ADEA"), and the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 ef seg. ("ADA"), as result of Defendant’s: a) unlawful denial of Ms. Mujahid
accommodation based on her disability; b) unlawfully targeting Ms. Mujahid based on her race and
age; c) retaliation for asserting her rights pertaining to her disability; d) refusing to consider or
provide an accommodation for or to Ms, Mujahid and, thereby, failing to engage in the required

interactive process; and e) engaging in other related unlawful acts, conduct, and practices.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 2 of 14

ed PS:L1 ~ 6102 ‘gf Ateruqey - Aig sesuey - uosyper - par.g Ayeotuogoaly
2. The acts, conduct, and practices which form the basis for this action have resulted in
Defendant discriminating against Ms. Mujahid on the basis of her race, age and disability with
respect to the terms, conditions, and privileges of her employment, and, the procedure or manner
in which Defendant has evaluated Ms. Mujahid's qualifications for continued employment
opportunities has resulted in prohibited race, age and disability discrimination.
3. The related acts, conduct and practices of Defendants are a violation of Title VII, the
ADEA and the ADA.
4, The unlawful conduct of Defendant, which deprived Ms. Mujahid of her employment and
directly resulted in the significant emotional distress, financial loss and other benefits which he
would. have earned and been entitled to.
5. In violation of Title VII, the ADA, and ADEA, Defendant has repeatedly and
continuously retaliated against Ms. Mujahid for engaging in protected activity, including, but
not limited to, seeking an accommodation for her disability and reporting hostile, threatening
and offensive conduct of supervisors and co-workers to City management; and her engaging in
other conduct protected by law.
Parties Jurisdiction and Venue
8. Plaintiff, Ms. Mujahid, is an individual whose permanent residence is located at 8709 E.
Bannister Terr, Kansas City, Jackson County, Missouri and is a citizen of the United States of
America. She is a 60-year old African American woman.
9. City of Kansas City, Missouri is a municipality whose headquarters are located at 414 E.
12™ Street in Kansas City, Jackson County Missouri and is an employer within the meaning of the

ADEA and ADA.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 3 of 14

Wed PS'LE - 6L0Z ‘GL Atenigay - Aun sesuey - uosyoer - pally Ajpeoruonoayy
10. The City is an entity which acts through agents. It is liable for the conduct of its agents
acting within the course and scope of their agency; its own negligence or unlawful conduct; the
acts of its agents which it knowingly ratifies; injuries incurred by agents’ performance of its non-
delegable duties; acts done by agents for which the agency relationship allows or assists the agent
to perform; and acts its’ agents take by virtue of their position with the City.
11. Jurisdiction and venue is proper in the State of Missouri, as the Defendant to this action
are citizens of Missouri, and the facts and circumstances providing the basis for the Plaintiff's
claim all occurred in Missouri.
12. Plaintiff filed a charge of discrimination against Defendant with the Missouri Commission
on Human Rights ("MCHR") on May 9, 2018 regarding claims of race, sex, disability and age
discrimination as well as retaliation and other unlawful acts, conduct, and practices set forth
within those charges and arising out of and related to that therein are included with this
Complaint.
13. Plaintiff received a Notice of Right to Sue from the EEOC with respect to said charge on
November 16, 2018; this action is brought within 90 days of the issuance of said Notice of Right
to Sue. (A copy of the right to sue letter is attached as Exhibit A).
14. Plaintiff has exhausted all her administrative remedies with the EEOC.
15. Plaintiff has fully complied with any and all prerequisites to jurisdiction in this
Court under Title VII, the ADEA, the ADA, and related law.

FACTUAL ALLEGATIONS
16. Ms. Mujahid began her employment with the City in 2001.
17. Ms. Mujahid is currently employed with the City in the Tow Lot Division since March

2015.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 4 of 14

Wel PSL ~ 610% “GL Areruqag - Ajo sesuey - uosyoer - pey4 Aypeomuonoayy
18. Ms. Mujahid has performed her job duties in a satisfactory manner throughout her
employment with the City.

19. After being transferred to the tow lot, management has repeatedly made comments
suggesting that Ms. Mujahid is not fit for a position at the tow lot.

20. Ms. Mujahid missed a significant amount of time at work due to a medical condition.

21. Ms. Mujahid reported her medical disability to Defendant and sought an accommodation.
22. Some of the time Ms. Mujahid missed was due to a work-related injury which caused
further tension with management in the tow lot.

23. Defendant failed to provide Ms. Mujahid with an accommodation within a reasonable
time after he returned to work from medical leave.

24. Defendant has been denied training and advancement opportunities despite numerous
requests and inquires about advancement opportunities.

25. While performing her job duties, Ms. Mujahid was targeted with verbal abuse and
threatening behavior from a management level employee without justification.

26. On several occasions, a management level employee of the City made offensive
comments to Ms. Mujahid regarding her disability and accommodation requests arising to the
level of reprimands.

27. Ms. Mujahid reported the treatment he received from the management level employee
after the first incident of discrimination but the treatment continued and worsened.

28. Ms. Mujahid continues to be forced to work extended hours without proper compensation.
29, Ms. Mujahid is her family's only source of income and being denied compensation from

Defendant creates a substantial hardship on him and her family. Ms. Mujahid has suffered lost

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 5 of 14

Wd 9°11 - 6402 ‘OL Aeniqeg - Ag sesuey - uosyoer ~ pally Ajjeotuonpely
wages and benefits from Defendant, for past earnings that he would have been entitled to and
received, but for, her discriminatory and unlawful treatment.
30. In addition to the severe economic loss suffered by Ms. Mujahid and her family, he has
also suffered significant anxiety, depression, stress, anger and humiliation.

COUNT I-

Prohibited Discrimination (in Violation of the Americans with Disabilities Act
of 1990 ("ADA"), as Amended, 42 U.S.C. 12101 et seq.)

COMES NOW, the Plaintiff, and for Count I. of her cause of action for discrimination
pursuant to 42 U.S.C. 12101 et seq. states:
31. Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each and

every allegation contained in this Petition as if fully set forth herein this Paragraph.

32. Ms. Mujahid is a disabled person as defined by the ADA.

33. Ms. Mujahid is qualified, with or without reasonable accommodation, to perform the
essential functions of her job.

34. The ADA imposes on employers an absolute duty to determine whether or not they can
accommodate an employee's disability. Absent that consideration, the law has been violated.

35. Moreover, after engaging in the required interactive process, the employer can only deny
a request: 1) if it imposes an undue hardship; or 2) if the employee cannot perform the essential
functions of the job with or without the accommodation.

36. The ADA does not permit an employer to refuse to consider an employee's disability or to
provide an accommodation for such simply because the employee performs the essential functions
of the job at issue without an accommodation.

37. The City discriminated against Ms. Mujahid because of her disability.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 6 of 14

We ¥S:1b - 6102 ‘gt Arenuged - Alig sesuey - uosyoer - peyy Ayeoiuonooy
38. Asaresult of the unlawful acts and conduct of the City, as described in part herein, Plaintiff
has suffered pecuniary and non-pecuniary damages, including lost wages and benefits, out of
pocket expenses, interest, mental and emotional distress, and reasonable attorney's fees, (the exact
amount of which will be determined at trial).
WHEREFORE, Plaintiff prays for the Court to find that Defendant has violated 42

U.S.C. 12101 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniary
damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional
distress, and reasonable attorney's fees; and that this Court makes such other orders as it may deem

just and proper in the circumstances.

COUNT H-

Prohibited Race and Sex Discrimination (in Violation of Title VII of the Civil Rights Act of
1964 (“Title VII’), as amended, 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended
("§1981”) 42 U.S.C. 2000¢e et seq.)

COMES NOW, the Plaintiff, and for Count II, of her cause of action for race discrimination

pursuant to 42 U.S.C. §§ 1981 et seq. (“Titie VII’) states:

39, Plaintiff hereby restates and incorporates by reference, every other paragraph set forth in
this Petition as though fully set forth herein.
40. Defendant subjected Ms. Mujahid to harassment and discriminatory conduct including
discipline and lost opportunities to advance her employment because of Ms. Mujahid’s race,
which makes her a member of a protected class.
41. Other, similarly situated employees of Defendant were not subjected to the harassment and
discriminatory treatment alleged that was endured by Ms. Mujahid during her employment with
Defendant in the tow lot.

42. Ms. Mujahid was subjected to harassment and discriminatory conduct because she is an

African-American woman.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 7 of 14

Nd ¥:LL - 6L0Z ‘Q} Aleniqeg - Ag sesuey - uosyoer - pat.4 Ayeatuonoayy
WHEREFORE, Plaintiff prays for the Court to find that Defendant has violated 42 U.S.C.
1981 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniary
damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional
distress, and reasonable attorney's fees; and that this Court makes such other orders as it may deem

just and proper in the circumstances.
COUNT II-
Prohibited Discrimination (in Violation of the Age Discrimination in Employment Act of
1967 ("ADEA"), as Amended, 29 U.S.C. 621 et seq.)

COMES NOW, the Plaintiff, and for Count III. of her cause of action for discrimination
pursuant to 29 U.S.C. §§ 621 et seg. ("ADEA") states:
43. Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each and
every allegation contained herein this Petition as if fully set forth herein this Paragraph.
44. Plaintiff is a 60-years old African American woman.
45. Plaintiff was discriminated against because of her age.

WHEREFORE, Plaintiff prays for the Court to find that Defendant has violated 29 U.S.C.
621 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniary damages,
including lost wages and benefits, out of pocket expenses, interest, mental and emotional distress,
and reasonable attorney's fees; and that this Court makes such other orders as it may deem just and
proper in the circumstances.

COUNT IV-

Prohibited Retaliation (in Violation of the ADA, as Amended, 42 U.S.C. 12203 (a)); (in
Violation of the Age Discrimination in Employment Act of 1967 ("ADEA"), as Amended,
29 U.S.C. 621 et seq.); (in Violation of Title VI of the Civil Rights Act of 1964 (“Title
VII”), as amended, 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended ("§1981”) 42
U.S.C. 2000¢ et seq.)

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 8 of 14

Wd S°1b - 610% ‘9) Arenigey - Aug sesuey - uosyoer - papiy Ajeotuonoay
COMES NOW, the Plaintiff, and for Count IV of her cause of action for Retaliation
pursuant to 42 U.S.C. 12203 (a), the Age Discrimination in Employment Act of 1967 ("ADEA"),
as Amended, 29 U.S.C. 621 et seq.); Title VII of the Civil Rights Act of 1964 (“Title VI”), as
amended, 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended ("§1981”) 42 U.S.C. 2000e et
Seq.) states:

46. Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each and
every allegation contained herein this Petition as if fully set forth herein this Paragraph.

47. Ms. Mujahid engaged in protected activity.

48. Ms. Mujahid has suffered an adverse employment action as a consequence of her engaging
in protected activity and reporting discrimination, retaliation and a work-related injury.

49. There is a direct causal connection between Ms. Mujahid's protected activity and the
adverse employment action.

WHEREFORE, Plaintiff prays for the Court to find that Defendant has violated 42 U.S.C.
12203 (a), the Age Discrimination in Employment Act of 1967 ("ADEA"), as Amended, 29 U.S.C.
621 et seq.); Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §1981
(Civil Rights Act of 1866), as amended ("§1981”) 42 U.S.C. 2000e et seg.) and therefore, Plaintiff
is entitled to recovery for pecuniary and nonpecuniary damages, including lost wages and benefits,
out of pocket expenses, interest, mental and emotional distress, and reasonable attorney's fees; and
that this Court makes such other orders as it may deem just and proper in the circumstances.

COUNT V-
Retaliation for Worker's Compensation
(in violation of RSMo. 287.780)

COMES NOW, Ms. Mujahid, and for Count V of the Petition, retaliation pursuant to

RSMO. 287.780 states:

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 9 of 14

Wed PS°Lb - 6102 ‘gt Atenuqeg - Ag sesuey - uosyoer - peyy Aypeoiionoeyy
50. Petitioner hereby restates and incorporates by reference, repeats and re-alleges each and
every allegation contained herein this Petition as if fully set forth herein this Paragraph.
51. Ms. Mujahid was disciplined and denied employment opportunities in whole or in part
because she reported her work-place injury to management at Defendant.
52. | Upon Ms. Mujahid reporting her diagnosis to management, she was treated adversely by
management who denied her worker’s compensation claim and ultimately denied her employment
opportunities and treated her adversely upon her return to duties from her injuries.

OWHEREFORE, Ms. Mujahid prays for the Court to find that Defendant has violated
RSMo. 287.780 and therefore, Petitioner is entitled to recovery for pecuniary and non-pecuniary
damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional
distress, and reasonable attorney's fees; and that this Court makes such other orders as it may deem
just and proper in the circumstances.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment as follows:
i) Defendant is ordered to make Plaintiff whole by providing appropriate back and front pay
and benefits, with prejudgment interest, in amounts to be proved at trial
ii) Plaintiff is awarded extraordinary and/or equitable relief as permitted by law, equity and
any and all applicable statutory provisions related hereto;
iii) Plaintiff is awarded all compensatory, restitutionary, and/or remedial relief;
iv) Plaintiff is awarded pre-judgment interest and post-judgment interest, as well as her
reasonable attorneys’ fees, expert witness fees and other costs; and,
v) Plaintiff is awarded such other legal and equitable relief as the Court deems appropriate

and just.

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 10 of 14

Wd 9:11 ~ BL0Z ‘Q} Arenuqeg - Ag sesuey - uosyoer - pally Aijpeotuoqoaly]
DEMAND FOR JURY TRIAL
Plaintiff hereby respectfully requests a trial by jury on all of the allegations contained in

this Petition that are triable before a jury.

RESPECTFULLY SUBMITTED,

[s/Genald Gray I

Gerald Gray II, #67476

G. GRAY Law, LLC

104 W. 9™ STREET, SUITE 401
KANSAS City, MO 64105

(0) 816-888-3145

(F) 816-817-4683
ggraylaw@outlook.com

ATTORNEY FOR PLAINTIFF

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 11 of 14

Wd P9:LL ~ 6L0Z ‘g| Arenigeg - Ag sesuey - uosyper - pejty Ayeotuonoayy
 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form.

AGENCY

[

1916-CV04435

| FEPA

 

 

 

 

 

 

 

 

[ x | EBoc
Missouri Commission on Human Rights and EEOC
NAME(Indicate Mr., Ms., Mrs.) HOME TELEPHONE (include Area Code}
Ms. Maggie J. Mujahid (816) 548-6839
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
8709 E Bannister Ter. Kansas City, MO 64134 07/06/1958

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY,
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT

 

NAME

 

NUMBER OF EMPLOYEES, MEMBERS

TELEPHONE (Include Area Code)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City of KCMO/NHSD/Tow Lot 262 in Department 12 in The Division 816 513-3200
Division
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
414 E 12" St, City Hall, 4" Floor. Kansas City, MO 64106 Jackson
NAME TELEPHONE NUMBER (Include Area Code)
Tow Lot Division /Nate Pare (816)513-0692
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
7750 E Front Street, Kansas City, MO 64106 Jackson
CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es) DATE DISCRIMINATION TOOK PLACE
. . EARLIEST (ADEA‘EPA) LATEST (ALL)
[x | RACE | x_| COLOR [x ] SEX | RELIGION |_x AGE 03/08/2015
NATIONAL Other
RETALIATION ORIGIN x | DISABILITY

[x _] CONTINUING ACTION

PARTICULARS:

I have been employed with the City of Kansas City for over 17 years. Since accepting a position in Administration A at the Tow
Lot Division March of 2015, 1 have been discriminated and retaliated against against by management in numerous ways such as
but not limited to: being denied leadership and development opportunities, denied overtime, having my pay/hours docked or
reduced, being given unfavorable schedules and job assignments and had leave arbitrarily denied because of my medical
condition, my age, race and for reporting the treatment I’ve received since moving to this department.

 

} want this charge filed with both the EEOC and the State or local Agency, if any. I

NOTARY - (When necessary for State and Local Requirements)

 

will advise the agencies if | change my address or telephone number and I will
cooperate fully with them in the processing of my charge in accordance with their
_procedures.

I swear or affirm that | have read the above charge and that it is true to the best of
my knowledge. information and belief.

 

 

I declare under penalty of perjury that the foregoing is tue and correct,

Sal

 

CSAAS PNET s
Date Charging Party Signature)
O45 2046—- Magpie J. Mujahid

SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(Day, month, and year)

 

Case 4:19-cv-00354-HFS Document 1-1

Filed 05/03/19 Page 12 of 14
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
AT KANSAS CITY

MAGGIE MUJAHID,

PLAINTIFEF(S), CASE NO. 1916-CV04435
VS. DIVISION 9

CITY OF KANSAS CITY MISSOURI,
DEFENDANT(S).

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOEL P FAHNESTOCK on 03-JUN-2019 in DIVISION 9 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16" Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16“ Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.

At the Case Management Conference, counsel should be prepared to address at least the
following:

a A trial setting;
b. Expert Witness Disclosure Cutoff Date;
c. A schedule for the orderly preparation of the case for trial;
d. Any issues which require input or action by the Court;
€. The status of settlement negotiations.
1916-CV04435 Page 1 of 2 DMSNCMCIV (2/2017)

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 13 of 14
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www. 16thcircuit.org for division policies and
procedural information listed by each judge.

/S/ JOEL P FAHNESTOCK
JOEL P FAHNESTOCK, Cireuit Judge

Certificate of Service

This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
GERALD GRAY, 104 WEST 9TH STREET, SUITE 401, KANSAS CITY, MO 64105

Defendant(s):
CITY OF KANSAS CITY MISSOURI
Dated: 22-FEB-2019 MARY A. MARQUEZ
Court Administrator
1916-CV04435 Page 2 of 2 DMSNCMCIV (2/2017)

Case 4:19-cv-00354-HFS Document 1-1 Filed 05/03/19 Page 14 of 14
